 1327 NLRB No. 81NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Helena Contracting Corp. and District Council forNew York City and Vicinity, United Brother-hood of Carpenters and Joiners of America.Case 2ŒCAŒ31120January 15, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEUpon a charge filed by the Union on December 23,1997, the Acting General Counsel of the National LaborRelations Board issued a complaint on June 17, 1998
against Helena Contracting Corp., the Respondent, al-leging that it has violated Section 8(a)(1) and (5) of theNational Labor Relations Act.  Although properly served
copies of the charge and complaint, the Respondent
failed to file an answer.On October 20, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Board.On October 22, 1998, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  Despitebeing given four extensions of time to file, the Respon-dent filed no response.  The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated July 8, 1998, notified the Respondent that
unless an answer were received by July 22, 1998, a Mo-tion for Summary Judgment would be filed.  In addition,the undisputed allegations in the Motion for Summary
Judgment disclose that the Region, by letter dated Sep-tember 18, 1998, notified the Respondent once again thatunless an answer were received by October 2, 1998, aMotion for Summary Judgment would be filed.1In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.                                                       1 Both of these letters sent by the Region by certified mail were re-turned to the Region as ﬁunclaimed.ﬂ  The Respondent™s failure orrefusal to accept certified mail cannot defeat the purposes of the Act.See, e.g., Michigan Expediting Service, 282 NLRB 210 fn. 6 (1986).On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Yonkers, NewYork, has been engaged in the building and constructionindustry.  Annually, the Respondent, in conducting its
business operations described above, sells goods and
services valued at more than $50,000 to public utilities,
transit systems, newspapers, health care institutions,
broadcasting stations, commercial buildings, educational
institutions, and/or retail concerns which meet a direct
standard for the assertion of jurisdiction.  We find that
the Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All carpenters, joiners, and all other covered employeesas defined in the Independent Building ConstructionAgreement, employed by Respondent within the juris-diction of the Union as defined in the IndependentBuilding Construction Agreement.On or about September 18, 1996, the Respondent, byits president, Dominick Schifano, executed an InterimCompliance Agreement (the Agreement) with the Union
whereby it agreed to execute the successor agreement to
be negotiated by the Union with the Associations whose
members perform work similar to the work performed bythe Respondent.Based on its execution of the Agreement, the Respon-dent, an employer engaged in the building and construc-tion industry, granted recognition to the Union as theexclusive collective-bargaining representative of the unit
employees without regard to whether the majority status
of the Union had ever been established under the provi-sions of Section 9(a) of the Act.At all times since September 18, 1996, the Union hasbeen the limited exclusive collective-bargaining repre-sentative of the unit.In around October 1996, the Union and the BuildingContractors Association, Inc., the Association of Wall-Ceiling & Carpentry Industries of Long Island and New
York, Inc., and the Cement League (the Associations),
executed a Building Construction Agreement, effective
by its terms from 1996 to 2001.On or about October 28, 1996 and November 12,1997, the Union, by letter, requested that the Respondentsign and return the successor agreement executed by the
Union and the Associations.  Since or or about October DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD228, 1996, the Respondent has failed and refused to exe-cute the successor agreement described above.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to bargain collectively and ingood faith with the limited exclusive collective-bargaining representative of its employees within themeaning of Section 8(d) of the Act, and has thereby en-gaged in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has failed and refused to exe-cute the collective-bargaining agreement reached be-tween and executed by the Union and the Associations,we shall order the Respondent to execute that agreement,
give retroactive effect to that agreement, and make its
employees whole for any losses attributable to the Re-spondent™s failure to execute the agreement.  Backpayshall be computed in accordance with Ogle ProtectionService, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6thCir. 1971), with interest as prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, Helena Contracting Corp., Yonkers, NewYork, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain in good faith withDistrict Council for New York City and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, as
the limited exclusive representative of the employees in
the bargaining unit set forth below, by failing and refus-ing to execute the successor collective-bargainingagreement executed by the Union and the Building Con-tractors Association, Inc., the Association of Wall-Ceiling & Carpentry Industries of Long Island and NewYork, Inc., and the Cement League in around October
1996.All carpenters, joiners, and all other covered employeesas defined in the Independent Building ConstructionAgreement, employed by Respondent within the juris-diction of the Union as defined in the IndependentBuilding Construction Agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Execute and implement the collective-bargainingagreement executed by the Union and the Associations inaround October 1996, give retroactive effect to that
agreement, and make the unit employees whole for any
losses they have suffered as a result of the Respondent™sfailure to execute the agreement, with interest, in themanner set forth in the remedy section of this decision.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, post atits facility in Yonkers, New York, copies of the attachednotice marked ﬁAppendix.ﬂ2  Copies of the notice, onforms provided by the Regional Director for Region 2,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employedby the Respondent at any time since October 28, 1996.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.   January 15, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2 If this Order is enforced by a judgment of a United States Court ofAppeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ HELENA CONTRACTING CORP.3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protectedconcerted activities.WE WILL NOT fail and refuse to bargain in good faithwith District Council for New York City and Vicinity,United Brotherhood of Carpenters and Joiners of Amer-ica, as the limited exclusive representative of the em-ployees in the bargaining unit set forth below, by failingand refusing to execute the successor collective-bargaining agreement executed by the Union and theBuilding Contractors Association, Inc., the Association
of Wall-Ceiling & Carpentry Industries of Long Island
and New York, Inc., and the Cement League in aroundOctober 1996.All carpenters, joiners, and all other covered employeesas defined in the Independent Building ConstructionAgreement, employed by us within the jurisdiction of
the Union as defined in the Independent Building Con-struction Agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL execute and implement the collective-bargaining agreement executed by the Union and theAssociations in around October 1996, give retroactive
effect to that agreement, and make the unit employees
whole for any losses they have suffered as a result of our
failure to execute the agreement, with interest.HELENA CONTRACTING CORP.